Citation Nr: 0307836	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  95-26 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The veteran had active military service from December 1964 to 
September 1967, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 1991 and March 1993 rating decisions by 
of the Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia.  The veteran testified at a hearing at the 
Atlanta Regional Office in December 1992.  During the course 
of the appeal, the claims file was transferred to the 
Columbia, South Carolina, Regional Office (RO) due to a 
change of residence by the veteran.  The Board remanded the 
case in August 1997.  In August 1999, the veteran appeared at 
a Board hearing at the RO.  At the August 1999 hearing, the 
veteran withdrew his appeal on the issue of entitlement to 
service connection for hearing loss.  Consequently, this 
issue is not before the Board at this time.   

In June 2002, the Board found new and material evidence to 
reopen the claim of service connection for PTSD.  The Board 
undertook additional development of the issues of entitlement 
to service connection for PTSD and for hypertension.  

In written argument submitted by the veteran's representative 
in March 2003, the representative listed the issue of service 
connection for hearing loss.  To the extent that this may be 
an attempt to reopen that claim, this matter is hereby 
referred to the RO for clarification. 


FINDINGS OF FACT

1.  Entitlement to service connection for hypertension was 
denied by rating decision in March 1993; the RO mailed the 
veteran a letter on April 2, 1993, telling the veteran about 
the denial of his claim.

2.  A timely Notice of Disagreement was received in April 
1993.

3.  The RO mailed the veteran a Statement of the Case on 
August 10, 1995, and again on August 21, 1995, to his new 
address.

4.  A timely Substantive Appeal was not received in 
connection with the hypertension claim.

5.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that the veteran was 
subjected to the claimed stressor events in service.

6.  The veteran has provided no meaningful information which 
can be used as the basis for another attempt to confirm his 
alleged stressor(s) in service.

7.  It is not shown that the veteran has PTSD due to a 
stressor event in service.


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the issue 
of entitlement to service connection for hypertension.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.302 (2002).

2.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes multiple attempts by VA to 
confirm the veteran's alleged stressors in service, 
examination reports, private medical records, and multiple 
statements by the veteran, including testimony before the RO 
and Board.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  In January 2002, the veteran stated that in 
"response to your VCAA letter" he wished to inform the RO 
that he had no further evidence to add at that time.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim.  

Moreover, in many letters from the RO or Board to the 
veteran, including a letter dated August 2001, the 
supplemental statements of the case, the hearings before both 
the RO and the Board, and the Board's decision of June 2002, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for the 
claims before the Board at this time.  The June 2002 letter 
from the Board to the veteran addressed the critical issue 
regarding the hypertension claim that will be discussed 
below.  The discussions in the rating decision, statement of 
the case, supplemental statements of the case, Board 
decisions, and in the many letters between the VA and the 
veteran have informed him of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

II.  Service Connection for Hypertension Claim

Under the provisions of 38 U.S.C.A.§ 7105(a), an appeal to the 
Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: there must be a decision by the RO, the 
veteran must express timely disagreement with the decision, VA 
must respond by explaining the basis of the decision to the 
veteran, and finally, the veteran, after receiving adequate 
notice of the basis of the decision, must complete the process 
by stating his argument in a timely-filed substantive appeal.  

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
The law requires that an appeal must be timely.  More 
specifically, a veteran must initiate an appeal by filing a 
Notice of Disagreement within one year from the date the 
local VA office mails notice of an adverse determination; and 
he must perfect his appeal by submitting a Substantive Appeal 
within 60 days of the date the VA office mails him a 
Statement of the Case, or within the remainder of the one-
year period after the date he was mailed notification of the 
adverse determination, whichever period ends later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

In this case, entitlement to service connection for 
hypertension was denied by a rating decision in March 1993; 
the RO mailed the veteran a letter in April 1993, telling the 
veteran about the denial of his claim.  A timely Notice of 
Disagreement was received in April 1993.  The RO mailed the 
veteran a Statement of the Case on August 10, 1995, and again 
on August 21, 1995, to his new address.

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant or within the remainder of the 
1-year period from the date of the mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the Statement of 
the Case will be presumed to be the same as the date of the 
Statement of the Case, and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. 
§  7105(d)(3); 38 C.F.R. § 20.302(b).

In June 2002, the Board provided the veteran with notice this 
situation.  In a response that month, the veteran himself 
conceded that within a substantive appeal dated May 1993 (and 
provided to the VA at this time) he cited many claims but did 
not cite the hypertension issue.  He indicated that when he 
said "headaches" and "anxiety" within the written 
statement, he was making indirect reference to the 
hypertension that caused these symptoms. 

The May 1993 Substantive Appeal was accepted by the RO as new 
claim, not as a timely Substantive Appeal to a Statement of 
the Case.  The Statement of the Case had not be issued in May 
1993.  In any event, the Board cannot find that the written 
statement of the veteran in May 1993 is a valid Substantive 
Appeal to the hypertension issue.  38 C.F.R. § 20.202 states 
that a Substantive Appeal consists of a properly completed VA 
Form 9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the "necessary information."  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  Id.  Under § 20.202, the 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination, or 
determinations, being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a Statement of the Case or a Supplemental Statement of the 
Case which is not specifically contested. Proper completion 
and filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  Id.

As has also been found by U.S. Court of Appeals for Veterans 
Claims (Court), the statute, 38 U.S.C.A. §  7105, does not 
impose technical pleading requirements.  Tomlin v. Brown, 5 
Vet. App. 355  (1993).  Nevertheless, the written statement 
of the veteran does not meet the minimal requirements of 
38 C.F.R. § 20.202.  The May 1993 statement makes no 
reference to hypertension.  Consequently, this statement is 
not an appeal of the hypertension issue.  This statement does 
not provide argument in support of this claim, nor does even 
identify the claim.  Accordingly, it doe not provide the  
"necessary information" to be considered a valid 
Substantive Appeal to this hypertension issue. 

Even if the Board were to concede that the May 1993 statement 
could form the basis for a Substantive Appeal regarding the 
hypertension claim, it was signed May 1993 and arrived at the 
RO that month, before the Statement of the Case on August 
1995 was ever issued.  As the veteran did not timely perfect 
his appeal with a timely Substantive Appeal, the Board lacks 
jurisdiction to review the matter and must dismiss his appeal 
on this claim.  Roy v. Brown, 5 Vet. App. 554 (1993).

III.  Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.]

The Board also notes that 38 C.F.R. § 3.304(f) was recently 
amended again as the regulation pertained to personal assault 
PTSD claims.  However, the amendment did not change the 
pertinent part of the regulation as in effect from March 1997 
dealing with the requirement of a diagnosis of PTSD.  See 
generally 67 Fed. Reg. 10330 (Mar. 7, 2002).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
U.S. Court of Appeals for Veterans Claims (Court) 
determination in Cohen v. Brown, 10 Vet. App. 128 (1997).  As 
the Cohen determination and the new regulation were in effect 
when the RO reviewed this case, the Board finds no prejudice 
to the veteran in proceeding with this case at this time. 

As conceded by the Board within the June 2002 decision, the 
record before the Board demonstrates that PTSD has been 
diagnosed.  Private medical records from "J.A.", M.D., 
indicate PTSD.  This and perhaps other records show that the 
veteran has been diagnosed with PTSD.  Notwithstanding, as 
stated by the Court, "[j]ust because a physician or other 
health professional accepted the appellant's description of 
his active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, 6 Vet. App. at 
97-98, the Board must make an explicit determination as to 
whether the veteran engaged in combat with the enemy.  The 
question of what evidence is considered satisfactory proof 
that a veteran engaged in combat with the enemy was addressed 
by the VA General Counsel in VAOPGCPREC 12-99 (October 18, 
1999), when the General Counsel held that the plain language 
of 38 U.S.C.A. § 1154(b) requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  It was indicated that the determination as 
to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show he had engaged in combat.  
The Court has indicated that evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  The Court has made clear 
that the VA cannot ignore the veteran's assertions and must 
evaluate his statements along with all other relevant 
evidence.  Id. 

Here, the Board finds that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. § 
1154(b).  Service personnel records and medical records do 
not support the contention that he did.  His decorations do 
not provide a basis to conclude that he was ever exposed to 
combat during his active service.  His own contentions do not 
support such a finding.  

A medical provider cannot provide supporting evidence that 
the claimed in-service event actually occurred based on a 
post-service medical examination.  Moreau v. Brown, 
9 Vet. App. 389, 395-6 (1996).  The veteran's own testimony 
will not be sufficient.  Id.  His credibility in the 
statements he has provided in this matter is suspect, e.g., 
in a May 1990 medical report, the veteran appears to 
associate his psychiatric difficulties and stress not to his 
military service, but to his post-service employment.  
Accordingly other credible supporting evidence for the 
stressors in service must be provided.  

The veteran has cited numerous stressors in service.  They 
include, but are not limited to, the following:

1.  While serving in Germany around Thanksgiving 
time in 1965 (with either Headquarters Company, 3rd 
Battalion, 32nd Armor or Company C, 3rd Battalion, 
32nd Armor), the veteran claims that an M-60 tank 
he was in on maneuvers in a small town (either 
Graff or Weilflicken or Friburg) accidentally ran 
over a Volkswagen killing the civilian occupants.  
2.  While serving with Company D, 864th Engineer 
Battalion in late 1966 in Vietnam, he claims he 
helped pull two servicemen (an individual named 
"Bates" from Corsicana, Texas, and a John Nevels 
of Nashville) from a bombed tank and later learned 
they died. 

None of these stressors have been confirmed.  In two reports 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) dated January 2003 and February 2001, 
efforts to confirm the veteran's alleged stressors in service 
have totally failed.  With regard to the two servicemembers 
named by the veteran, USASCRUR did verify that individuals by 
those names were killed in action, but it was reported that 
they died in November 1967 after the veteran's tour of duty 
in Vietnam.  In fact, the veteran had been discharged from 
the military in September 1967.  The U.S. Army Crimes Records 
Center was unable to document the incident involving the 
accidental deaths of civilians in Germany.  There is 
otherwise no reference to that incident in the veteran's 
military personnel records.

Upon analyzing the evidence, the Board finds that the veteran 
has failed to supply "credible" evidence of his alleged 
inservice stressors.  None of his alleged stressors is 
confirmed and the undersigned can find no basis in which the 
VA could now confirm his stressors.  The extensive efforts of 
the VA to confirm the alleged stressors, resulting in reports 
from the USASCRUR in January 2003 and February 2001, were 
considered in determining whether an additional effort should 
be made to confirm the alleged stressors.  With regard to any 
other stressors that may (or may not) be being raised by the 
veteran, the board finds to basis to confirm these stressors 
in light of the fact that the veteran has provided no 
meaningful information which can be used as the basis for 
another attempt to confirm his alleged stressor in service.  
Simply stated, he has provided the VA no information that 
could be used by the Board as a basis to confirm any 
stressors occurred.  

Although PTSD has been diagnosed, such a diagnosis was based 
on stressor events he described that are not confirmed.  No 
additional medical evidence is needed.  To establish 
entitlement to service connection for PTSD, the veteran must 
present both medical evidence diagnosing the condition and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (emphasis added).  
Without credible supporting evidence of an inservice 
stressor, even unequivocal medical evidence that a claimant 
has all of the symptoms needed to establish that he has PTSD 
would be insufficient to establish service connection for 
PTSD.  An additional medical record indicating PTSD, even if 
it existed, would provide no basis to award the veteran 
service connection for PTSD.

With regard to the medical determination that the veteran has 
PTSD, the determination is not based on a confirmed stressor.  
It does not address the deficiency in the veteran's claim, 
i.e., the fact that no confirmed stressor event in service is 
shown.  

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting his claim and the evidence against the claim are 
in equipoise, the benefit of the doubt doctrine is 
inapplicable where, as here, the overwhelming preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990). 


ORDER

The issue of entitlement to service connection for 
hypertension is dismissed.

Service connection for PTSD is not warranted, and the appeal 
as to this issue is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

